DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Seema M. Mehta on January 19, 2022.
1.	(Currently Amended) A microphone module comprising: 
a micro-electromechanical systems (MEMS) microphone capsule; 
a printed circuit board (PCB) comprising a top surface and a bottom surface; and 
a sealing element comprising a first vent and a second vent, wherein: 
the PCB is arranged between the MEMS-microphone capsule and the sealing element, 
the MEMS-microphone capsule is aligned to the bottom surface of the PCB, 
the PCB comprises a first passage for sound and a second passage for sound, an outlet of the first passage matches with a first inlet of sound of the MEMS-microphone capsule and an outlet of the second passage matches with a second inlet of sound of the MEMS-microphone capsule, 
the PCB comprises:

a second groove which is recessed into the top surface and opens at a first end into the second passage, and 
the sealing element is fixed to the top surface of the PCB, 
wherein the sealing element covers the first groove and the second groove, and transforms the first groove into a first acoustic channel and the second  groove into a second acoustic channel.
2.	(Currently Amended) The microphone module according to claim 1, wherein the first vent opens to a second end of the first groove and the second vent opens to a second end of the second groove.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-13 is appropriate. The prior art of record fails to teach that the PCB comprises a first groove which is recessed into the top surface and opens at a first end into the first passage, and a second groove which is recessed into the top surface and opens at a first end into the second passage, and the sealing element is fixed to the top surface of the PCB, wherein the sealing element covers the first groove and the second groove, and transforms the first groove into a first acoustic channel and the second groove into a second acoustic channel as claimed in claim 1. Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is 
Claims 2-13 are allowed for their dependency from independent claim 1.
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dou et al. CN-204968106, Directional MEMS microphone, Fig. 1 shows a second shell 5 comprises a second sound channel 6 and a first sound channel 7.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653